Citation Nr: 1139151	
Decision Date: 10/20/11    Archive Date: 10/25/11

DOCKET NO.  08-33 310	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to an initial disability rating in excess of 30 percent for laryngeal hypersensitivity.  


REPRESENTATION

Appellant represented by:	Larry D. Schuh, Attorney


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. A. Wasik, Counsel

INTRODUCTION

The Veteran served on active duty from June 1997 to July 1997 and from January 1998 to January 2002. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin. 

The Veteran testified at hearings before a Decision Review Officer at the RO in June 2008 and March 2009.  A transcript of each hearing is associated with the Veteran's claims file. 

During the course of his appeal in November 2009, this disability rating for the Veteran's laryngeal hypersensitivity was increased to 30 percent.  The 30 percent rating was made effective the date of the grant of service connection.  This action did not satisfy the Veteran's appeal. 

In May 2010, the Board denied an increased initial rating in excess of 30 percent.  That decision was appealed to the United Stated Court of Appeals for Veterans Claims (Court).  The case was remanded to the Board for further action.

The issue on appeal was last before the Board in March 2011 when it was remanded for additional evidentiary development.   

The appeal is REMANDED to the RO.  VA will notify the appellant if further action is required on his part.


REMAND

The issue on appeal was remanded in March 2011 in order to determine the exact nature and severity of the Veteran's service-connected laryngeal hypersensitivity.  A VA examination was conducted in May 2011.  A review of the examination report demonstrates that the VA examination was not fully responsive to the Board's remand directions.  

The examiner was directed to determine if the service-connected disability is manifested by any pulmonary impairment, in part, by measuring the forced expiratory volume in one second (FEV-1) and noting any Flow-Volume Loop compatible with upper airway obstruction, or permanent tracheostomy, if indicated.  While the examiner referenced prior pulmonary function testing results, finding that they were all normal, the examiner did not have pulmonary function testing conducted in connection with the May 2011 examination.  The remand instructions further directed that, if there are no pulmonary manifestations or symptoms attributable to the service-connected disability, that should be set out.  The examiner did not provide an opinion as to whether the Veteran had any pulmonary manifestations of his service-connected disability.  

The Board's remand instructions directed that the examiner should thoroughly review the number and severity of the effects of the Veteran's laryngeal hypersensitivity in accordance with Diagnostic Code 7346; in particular by noting any: dysphagia, pyrosis, regurgitation, or arm or shoulder pain, as well as pain, vomiting, material weight loss, or hematemesis or melena with moderate anemia.  The remand instructions further provided that, if such symptoms are not found or are not related to the service-connected disability, that should be set out.  The examiner did not address, in any way, whether the Veteran experienced any regurgitation or vomiting.  This is important as one of the main symptoms reported by the Veteran as due to the service-connected disability is frequent vomiting when he had an attack.  The examiner did note that the Veteran reported the presence of pyrosis and that there was evidence of gastroesophageal reflux but did not provide any opinion as to whether this symptomatology is attributable to the service-connected disability.  

The remand instructions directed that the examiner should specify the frequency and severity of any "flare-ups" and any additional effects when the Veteran's symptoms are most problematic, as well as the degree of any effects of the Veteran's laryngeal hypersensitivity on his health.  If there is no objective evidence of "flare-ups," and no effect on the Veteran's health, the examiner should so state.  The examiner did not answer these questions presented by the Board.  

The remand instructions directed that the examiner should address any other effects revealed by the medical record and the Veteran's statements, in particular including any effect of this disorder on the Veteran's esophagus.  The degree of impairment of the esophagus should also be indicated in accordance with Diagnostic Code 7203.  The examiner who conducted the May 2011 examination did not provide any information or opinions concerning impairment of the Veteran's esophagus.  This is particularly troublesome as the Veteran is currently rated under a Diagnostic Code which provides the rating criteria for stricture of the esophagus.  

The Board's review of the medical evidence promulgated since the time of the Veteran's discharge in 2002 reveals a lack of any objective findings of any pathology associated with the service-connected laryngeal hypersensitivity other than a few notations of the presence of erythema.  The Board notes the Veteran is competent to report on symptomatology he experiences.  He is not competent, however to attribute this symptomatology to his laryngeal hypersensitivity as this is not a simple medical determination.  Some of the symptoms reported by the Veteran have been attributed to other known disorders such as asthma for which service connection has been denied.  The Board notes that some clinicians have reported conflicting accounts of symptomatology and medical history advanced by the Veteran.  Additionally, psychological testing conducted in October 2009 was interpreted as demonstrating either extremely high levels of distress or non-credible reporting.  The Board has also noted some inconsistencies in the Veteran's self-reported medical history.  These findings demonstrate to the Board the need for a VA examination to provide an opinion as to presence, or lack thereof, of any objective symptomatology found to be associated with the service-connected disability.  Significantly, the Board notes that no health care professional has ever had the opportunity to examine the Veteran during one of his reported "attacks."  The Board further notes that the Veteran has indicated that it is fairly easy to trigger an attack as a result of just walking from one room to the other which results in a temperature change.  It appears to the Board that is should be possible to examine the Veteran during an attack.  The Veteran has reported that his symptoms are more pronounced during times of cold.  If possible, the Veteran should be examined during the winter months in order to allow for the possibility of examining the Veteran during a period of increased symptomatology.  

In the case of Stegall v. West, 11 Vet. App. 268 (1998), the United States Court of Appeals for Veterans Claims (hereinafter, "the Court") held that a remand by the Board imposes upon the Secretary of the VA a concomitant duty to ensure compliance with the terms of the remand.  It was further held that where the remand orders of the Board are not complied with, the Board errs in failing to insure compliance.  The Court also noted that its holdings in that case are precedent to be followed in all cases presently in remand status.  Id.  In light of the foregoing, this case must be remanded again for the actions set forth below. 

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for a VA examination, by an appropriate examiner or examiners, to determine the current nature and severity of his laryngeal hypersensitivity.  To the extent possible, the examination should be scheduled during the winter months and/or should include attempts to examine the Veteran during a reported attack.  The examination should include any diagnostic testing or evaluation deemed necessary.  The claims file must be made available for review of the Veteran's pertinent medical history, including, in particular, any records of recent treatment.  All symptoms and objective manifestations of the service connected disorder must be specifically set forth.   The examiner must specifically provide an opinion as to whether the service-connected disability is manifested by any objective manifestations or pathology.  

The examiner should thoroughly review the number and severity of the effects of the Veteran's laryngeal hypersensitivity with regard to any pulmonary impairment in particular by measuring the forced expiratory volume in one second (FEV-1) and noting any Flow-Volume Loop compatible with upper airway obstruction, or permanent tracheostomy, if indicated.  If there are no pulmonary manifestations or symptoms attributable to the disorder at issue, that must be set out. 

The examiner should thoroughly review the number and severity of the effects of the Veteran's laryngeal hypersensitivity in accordance with Diagnostic Code 7346; in particular by noting any: dysphagia, pyrosis, regurgitation, or arm or shoulder pain, as well as pain, vomiting, material weight loss, or hematemesis or melena with moderate anemia.  If such symptoms are not found or are not related to the disorder at issue, that must be set out. 

The examiner must also specify the frequency and severity of any "flare-ups" and any additional effects when the Veteran's symptoms are most problematic, as well as the degree of any effects of the Veteran's laryngeal hypersensitivity on his health.  To the extent possible, the examiner should examine the Veteran during an attack.  If there is no objective evidence of "flare-ups," and no effect on the Veteran's health, the examiner should so state. 

The medical examiner should also address any other effects revealed by the medical record and the Veteran's statements.  The examiner must address any effect of this disorder on the Veteran's esophagus.  The degree of impairment of the esophagus, if any, should also be indicated in accordance with Diagnostic Code 7203. 


2.  After completion of the above and any additional development deemed necessary, the issue on appeal should be reviewed with consideration of all applicable laws and regulations.  If any benefit sought remains denied, the Veteran and his representative should be furnished a supplemental statement of the case (SSOC) and be afforded the opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review, if in order. 

The appellant and his representative have the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
MICHAEL D. LYON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


